Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT, effective as of the 1st day of August, 2016 (“Effective Date”),
by and among Riverview Financial Corporation (the “Corporation”), with offices
at 3901 N. Front Street, Harrisburg, PA 17110, Riverview Bank (the “Bank”), with
offices at 200 Front Street, PO Box B, Marysville, Pennsylvania, 17053, and
Scott A. Seasock, a Pennsylvania resident (hereinafter referred to as
“Executive”).

Background 

The Corporation and the Bank, which is a wholly owned subsidiary of the
Corporation, desire to employ Executive, and Executive desires to be employed by
the Corporation and the Bank, as the Chief Financial Officer of the Corporation
and the Bank. The parties wish to enter into this employment agreement to
memorialize the terms and conditions of Executive’s employment as Chief
Financial Officer.

NOW THEREFORE, in consideration of the mutual covenants set forth below and
other valuable consideration, the receipt and sufficiency of are hereby
acknowledged, and intending to be legally bound, the parties agree as follows:

 

1. POSITION; DUTIES; TERM

 

  1.1. Position. The Bank hereby employs the Executive as Executive Vice
President and Chief Financial Officer, and the Executive hereby accepts this
employment and agrees to render such services to the Bank on the terms and
conditions as set forth in this Agreement.

 

  1.2. Duties. During the Term, the Executive shall perform such duties for the
Bank and Corporation as are consistent with his title and as are assigned to him
by the Bank’s Board of Directors, Chief Executive Officer (“CEO”) or President.
The Executive shall devote substantially all of his business time and attention
to the performance of his duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise without the
prior written consent of the Board. The Executive will be permitted to act or
serve as a director, trustee, or committee member of any type of civic or
charitable organization as long as such activities do not materially interfere
with the performance of the Executive’s duties and responsibilities to the
Company as provided hereunder.

 

  1.3. Term. The term of this Agreement shall begin on August 1, 2016 (the
“Effective Date”) and shall end on July 31, 2018 (the “Initial Term”). The
Initial Term shall be automatically extended for successive additional one year
periods on each August 1, beginning August 1, 2017, unless either party provides
written notice to the other of its intention not to extend the term at least 90
days prior to the applicable August 1 renewal date, so that if notice had not
been previously given with respect to a renewal date, the Term shall be and
continue for a two-year period as of such renewal date (the Initial Term and any
extension thereof hereinafter referred to as the “Term”) subject, in all cases,
to earlier termination as provided by this Agreement. It is the intention of the
parties that this Agreement be “Evergreen.”

 

2. COMPENSATION AND BENEFITS

 

  2.1.

Base Salary. The Bank will compensate the Executive for the Executive’s services
during the Term at a minimum annual base salary of $180,000 per year (the “Base
Salary”),



--------------------------------------------------------------------------------

  payable at the same times as salaries are payable to other executive
employees. The annual base salary shall be reviewed annually, at a minimum, for
increases based on performance, beginning in December 2016. Subject to
meritorious performance, it is the Bank’s intention to raise the Base Salary
within six months from the initial date of this Agreement. The Bank may, from
time to time, increase the Executive’s Base Salary, and any and all such
increases shall be deemed to constitute amendments to this Section to reflect
the increased amounts. In no event shall Executive’s current Base Salary be
reduced.

 

  2.2. Bonuses. For services performed by the Executive under this Agreement,
the Bank may pay (or cause to be paid) to the Executive a bonus, during the
Employment Period, in such amounts and at such times as shall be approved by the
Board of Directors of the Bank. The payment of any such bonuses shall not reduce
or otherwise affect any other obligation of the Bank to the Executive provided
for in this Agreement.

 

  2.3. Employee Benefits. During the Term, the Executive shall be entitled to
participate in any employee benefit plan of the Bank relating to pension,
profit-sharing or other retirement benefits and health or medical coverage or
reimbursement plans that the Bank may adopt for the benefit of its employees
subject to the terms and conditions specified in such plans. During the term of
this agreement, Executive will receive a monthly vehicle allowance of $750.00.

 

  2.4. Leave Time. Executive shall be entitled to and paid leave time of thirty
(30) days per year, prorated for the remainder of 2016 based upon start date,
credited on January1st of each year (“Leave Time”). Executive may carry over a
maximum of ten (10) days’ of paid Leave Time into the next annual period.
Accrued Leave Time in excess of ten (10) days will be forfeited, unless
otherwise approved by the Board of Directors. Executive’s use of Leave Time in
all other respects will be governed by the Bank’s Leave Time policy or policies.

 

  2.5. SERP. Subject to Board of Directors approval, at each of Executive’s
annual reviews, the Bank will consider providing Executive with a supplemental
executive retirement plan contract.

 

  2.6. Stock Based Compensation. The Board may grant Executive options to
purchase up to 10,000 shares of common stock, no par value, of the Corporation,
subject to all terms and conditions of the Riverview Executive Stock Option Plan
under which options are granted.



--------------------------------------------------------------------------------

3. COMPETITIVE ACTIVITIES AND CONFIDENTIAL INFORMATION

 

  3.1. Restrictive Covenants. The Executive hereby acknowledges and recognizes
the highly competitive nature of the business of the Corporation and the Bank
and accordingly agrees that, during the Term and for a period of one (1) year
from the last day of Executive’s employment with Bank, regardless of the reason
for termination of this Agreement, the Executive shall not, except as otherwise
permitted in writing by the Bank:

 

  a. be engaged, directly or indirectly, either for his own account or as agent,
consultant, employee, partner, officer, director, proprietor, investor (except
as an investor owning less than 5% of the stock of a publicly owned company) or
otherwise of any person, firm, corporation or enterprise engaged in the banking
(including bank holding company) industry, in any county in which, at any time
during the Term or as of the date of the Executive’s termination, a branch or
office of the Corporation or the Bank is located (“Non-Competition Area”);

 

  b. provide financial or other assistance to any person, firm, corporation, or
enterprise engaged in the banking (including bank holding company) industry in
the Non-Competition Area;

 

  c. directly or indirectly solicit, divert or attempt to divert away persons or
entities who were customers or referral sources of the Corporation the Bank or
their subsidiaries or affiliates within the two (2) year period prior to the
Executive’s termination of employment, to become a customer or referral source
of a person or entity which competes with the Corporation the Bank or their
subsidiaries or affiliates; or

 

  d. directly or indirectly solicit employees of the Corporation the Bank or
their subsidiaries who were employed within the two (2) year period prior to the
Executive’s termination of employment to work for anyone other than the
Corporation, the Bank or their subsidiaries or affiliates.

 

  3.2. Protection of Trade Secrets and Confidential Information. The Executive
shall not, during his Employment or at any time thereafter, except in the
regular course of his services for the Bank or the Corporation, disclose or use
for the Executive’s direct or indirect benefit, the direct or indirect benefit
of any third party, or for any other purpose any Confidential Information or any
trade secrets learned or obtained by him while employed by the Bank and the
Corporation. As used herein, the term “Confidential Information” means
information disclosed to the Executive or known by him as a consequence of or
through his employment with the Bank and the Corporation and not generally known
in the industry in which the Bank and the Corporation are engaged and which in
any way relates to the Bank’s or the Corporation’s software, including but not
limited to algorithms, interfaces, data structures or software, whether in
source or object form; and the Bank’s and the Corporation’s products, processes,
services, inventions (whether or not such inventions are patentable), formulas,
techniques or know how, including, but not limited to, books of business,
customer and client lists, customer and client contact information, customer and
client preference information, referral lists and contact information; and
information relating to research, development, purchasing, accounting,
marketing, business development, merchandising and selling, financial records,
sales records and data, historical volumes, and competitive sales and marketing
outreach strategies, and trade secrets as defined by Pennsylvania law.



--------------------------------------------------------------------------------

  3.3. Remedies.

 

  a. Equitable Relief. The Executive acknowledges and agrees that in the event
that the Executive breaches any of the covenants in Section 3, the Bank and the
Corporation will suffer immediate and irreparable harm and injury for which the
Bank and the Corporation will have no adequate remedy at law. Accordingly, in
the event that the Executive breaches any of the covenants in Section 3, the
Bank and the Corporation shall be absolutely entitled to obtain equitable
relief, including without limitation temporary restraining orders, preliminary
injunctions, permanent injunctions, and specific performance without the posting
of a bond. The foregoing remedies and relief shall be cumulative and in addition
to any other remedies available to the Bank and the Corporation.

 

  b. Tolling of Period. In the event that the Executive shall breach any of the
covenants in Section 3, then the restrictive periods specified in Section 3
shall be tolled during the period of such breach and shall only resume after all
breaches by the Executive of Section 3 have ceased.

 

  c. Judicial Cure. All disputes regarding the validity and scope of, and
actions to enforce, the restrictive covenants and provisions in Section 3 may be
submitted to either a court of competent jurisdiction located in the
Commonwealth of Pennsylvania, or submitted for resolution in Marysville,
Pennsylvania, to the American Arbitration Association in accordance with
Section 6, below, at the Bank’s and the Corporation’s election. It is expressly
understood and agreed that, although the Executive and the Corporation and the
Bank consider the restrictions contained in Section 3 to be reasonable for the
purpose of preserving for the Corporation and the Bank and their subsidiaries
their good will and other proprietary rights, if a final judicial determination
is made by an arbitrator or court of competent jurisdiction that the time or
territory or any other restriction contained in Section 3 is an unreasonable or
otherwise unenforceable against the Executive, the provisions of Section 3
hereof shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such other extent as such court may
judicially determine or indicate to be reasonable.

 

4. TERMINATION. Notwithstanding Section 1.3, Executive’s employment may be
terminated prior to the end of the Term. Upon termination of Executive’s
employment prior to the end of the Term, Executive’s right to compensation and
other benefits under this agreement shall be exclusively as stated in this
Section 4.

 

  4.1. Termination for Cause or Without Good Reason. The Bank or the Corporation
may terminate Executive’s Employment or this Agreement for Cause (as defined
below). Upon termination of the Executive’s employment by the Bank for Cause, or
by the Executive without Good Reason (defined below), all of Executive’s rights
under this Agreement shall cease as of the effective date of such termination,
except that Bank shall pay to Executive the unpaid portion, if any, of his Base
Salary through the effective date of termination. For purposes of this agreement
“Cause” includes:



--------------------------------------------------------------------------------

  a. the Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony, a crime of falsehood or a crime involving moral turpitude, or the actual
incarceration of Executive;

 

  b. the Executive’s willful failure to follow the lawful instructions of the
President, CEO, Board of Directors or their designee;

 

  c. the Executive’s willful or repeated failure to perform the Executive’s
duties;

 

  d. the Executive’s material violation of this Agreement which remains uncured
after 30 days’ written notice thereof;

 

  e. dishonesty or gross negligence of the Executive in the performance of his
duties;

 

  f. conduct on the part of the Executive that brings public discredit to the
Corporation or the Bank;

 

  g. the Executive’s breach of fiduciary duty involving personal gain;

 

  h. the Executive’s violation of any law, rule or regulation governing banks or
bank officers or if any final cease and desist order is issued by a bank
regulatory authority against Executive;

 

  i. the Executive’s theft or abuse of the Corporation or the Bank’s property or
the property of customers, employees, contractors, vendors or business
associates of the Corporation or the Bank; or

 

  j. any final removal or prohibition order to which the Executive is subject,
by a federal or state governmental agency.

 

  4.2. Termination for Good Reason. Executive may terminate this Agreement for
Good Reason provided, however, that in order to resign hereunder for Good Reason
the Executive must first have provided the Bank with notice of the existence of
the Good Reason condition within 90 days of its initial existence, the Bank must
thereafter fail to remedy the condition within 30 days of receiving notice of
its existence, and the resignation must occur on or before the 30th day after
the end of the required 30 day remedy period. “Good Reason” shall mean:

 

  a. any reduction in title or a material reduction in the Executive’s
responsibilities or authority with respect to the Corporation or the Bank,
including such responsibilities and authority as the same may be increased at
any time during the term of this Agreement;

 

  b. any reassignment of the Executive at a location that is more than fifty
(50) miles from his office;

 

  c. the Bank’s material violation of this Agreement;

 

  d. any reduction in the Executive’s annual Base Salary as in effect on the
date hereof or as the same may be increased from time to time;



--------------------------------------------------------------------------------

Upon termination of his employment for Good Reason, provided Executive executes
a general release of claims in the form attached hereto as Exhibit A (the
“General Release”), Bank shall pay Executive an amount equal to: (i) two
(2) times his Base Salary; plus (ii) one (1) times the annual amount that the
Bank pays for employee health-care benefits for Executive under Section 2.2 as
of the date of the separation from service (collectively, the “Separation
Compensation”), less applicable taxes and withholding, such amount to be payable
in twelve (12) equal monthly installments beginning within thirty (30) days
following the later of Executive’s separation from service, as defined in Code
Section 409A, or Executive’s execution of such General Release.

 

  4.3. Death. This Agreement shall terminate automatically upon Executive’s
death, and Executive’s rights under this Agreement shall cease as of the date of
such termination, except that the Bank shall pay to Executive’s spouse, personal
representative, or estate the unpaid portion, if any, of his Base Salary through
date of death.

 

  4.4. Disability. If the Executive becomes Disabled, the Bank shall have the
option to terminate this Agreement by giving thirty (30) days’ written notice of
termination to the Executive; provided, however, that Executive shall continue
to be eligible for benefits under the Bank’s long term disability insurance
plan. During any period in which Executive is Disabled, Executive’s Base Salary
shall be reduced, dollar for dollar, by the amount payable to Executive under
any disability plan of the Bank. Upon termination of Executive’s employment for
Disability, the Bank shall pay Executive the unpaid portion, if any, of his Base
Salary through the effective date of termination, less any amounts payable to
Executive under any disability plan of the Bank for that period. Any offset
pursuant to this paragraph shall not be deemed a reduction of Base Salary.
“Disability” means that a carrier of any group disability insurance policy
provided by the Bank or made available by the Bank to its employees and covering
the Executive determines that he is disabled.

 

  4.5. Without Cause. If the Executive’s employment is terminated by the Bank
for any reason other than for Cause or Disability, provided Executive executes a
General Release, then Bank shall pay Executive the Separation Compensation, less
applicable taxes and withholding, such amount to be payable in twelve (12) equal
monthly installments beginning within thirty (30) days following the later of
Executive’s separation from service, as defined in Code Section 409A, or
Executive’s execution of a General Release.

 

  4.6. Change of Control.

 

  a. If, within twelve (12) months of a Change in Control of the Bank, as
defined in Section 4.6 (b), Executive terminates his employment for Good Reason,
or Bank terminates his employment without Cause, provided Executive executes a
General Release, then Bank shall pay Executive the Separation Compensation, such
amount to be payable in twelve (12) equal monthly installments beginning within
thirty (30) days following the later of Executive’s separation from service, as
defined in Code Section 409A, or Executive’s execution of such General Release.

 

  b. As used in this Agreement, “Change in Control” shall mean the occurrence of
any of the following, provided the event constitutes a change in control within
the meaning of Code Section 409A and the rules, regulations, and guidance
promulgated thereunder:

 

  i.

Any person or group of persons acting in concert shall have acquired ownership
of more than 50 percent of the total fair market value or total voting power of



--------------------------------------------------------------------------------

  the stock of the Bank or Corporation. A person shall be deemed to be the
beneficial owner of any shares the person is deemed to own under the stock
attribution rules of Code section 318(a); or

 

  ii. The composition of the Board of the Corporation shall have changed such
that during any period of 12 consecutive months during the term of this
Agreement, the majority of the Board is replaced by directors whose appointment
or election is not endorsed by a majority of the members of the Corporation’s
board before the appointment or election; or

 

  iii. Any person or group of persons acting in concert acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition) ownership of 30 percent or more of the total voting power of the
stock of the Bank or Corporation. A person shall be deemed to be the beneficial
owner of any shares the person is deemed to own under the stock attribution
rules of Code section 318(a); or

 

  iv. Any person or group of persons unrelated to the Corporation or Bank acting
in concert acquires (or has acquired during the 12-month period ending on the
date of the most recent acquisition) ownership of a portion of the Corporation
or Bank’s assets that has a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
Corporation or Bank before the acquisition or acquisitions, with the asset
values determined without regard to any liabilities associated with such assets.

 

  4.7. Notice of Termination. Any termination of the Executive’s employment by
the Bank or by the Executive shall be communicated by written notice of
termination to the other party by means of United States certified mail, return
receipt requested. For purposes of this Agreement, a “notice of termination”
shall (i) indicate the specific termination provision in the Agreement relied
upon; (ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated; and (iii) specify a date of termination.

 

  4.8. No Mitigation Obligation. The Executive shall not be required to mitigate
the amount of any payment provided under this Agreement by seeking employment or
otherwise. The amount of payment or the benefit provided under this agreement
shall not be reduced by any compensation earned by the Executive as a result of
employment by another employer or by reason of the Executive’s receipt of or
right to receive any retirement or other benefit after the date of termination
of employment.

 

5. CODE SECTION 409A

 

  5.1.

If, when the Executive’s employment terminates, the Executive is a “specified
employee,” as defined in Code Section 409A(a)(2)(B)(i), then despite any
provision of this Agreement or other plan or agreement to the contrary, the
Executive will not be entitled to the payments until the earliest of (a) the
date that is at least six months after the Executive’s separation from service,
as defined in Code Section 409A, for reasons other than the Executive’s death,
(b) the date of the Executive’s death, or (c) any earlier date that does not
result in additional tax or interest to the Executive under Code Section 409A.
As promptly as possible after the



--------------------------------------------------------------------------------

  end of the period during which payments are delayed under this provision, the
entire amount of the delayed payments shall be paid to the Executive in a single
lump sum with any remaining payments to commence in accordance with the terms of
this Agreement or other applicable plan or agreement.

 

  5.2. Any payments made pursuant to this Agreement, to the extent of payments
made from the date of termination through March 15th of the calendar year
following such date, are intended to constitute separate payments for purposes
of Treas. Reg. §1.409A-2(b)(2) and this payable pursuant to the “short-term
deferral” rule set forth in Treas. Reg. §1.409A-1(b)(4); to the extent such
payments are made following said March 15th, they are intended to constitute
separate payments for purposes of Treas. Reg. §1.409A-2(b)(2) made upon an
involuntary termination from service and payable pursuant to Treas. Reg.
§1.409A-1(b)(9)(iii), to the maximum extent permitted by said provision.

 

  5.3. The parties hereto intend that any and all post-employment compensation
under this Agreement satisfy the requirements of Section 409A or an exception or
exclusion therefrom to avoid the imposition of any accelerated or additional
taxes pursuant to Section 409A. Any terms not specifically defined shall have
the meaning as set forth in Section 409A.

 

  5.4. Notwithstanding the foregoing, no payment shall be made pursuant to
Section 4 unless such termination of employment is a “separation from service”
as defined in Code Section 409A.

 

  5.5. Notwithstanding any provision of this Agreement to the contrary, in no
event shall the timing of the Executive’s execution of the General Release,
directly or indirectly, result in the Executive designating the calendar year of
payment, and if a payment that is subject to execution of the General Release
could be made in more than one taxable year, payment shall be made in the later
taxable year.

 

6. MISCELLANEOUS

 

  6.1. Amendment. This Agreement may not be modified, changed, amended,
extended, or altered except in writing signed by each of the parties hereto.

 

  6.2. Notice. All notices given or required to be given shall be in writing,
sent by United States certified mail, return receipt requested, postage prepaid,
to the Executive (or to the Executive’s spouse or estate upon the Executive’s
death) at the Executive’s last known address, and to the Bank at its principal
office. All such notices shall be effective when deposited in the mail in the
manner specified in this Section 5.3. Either party by written notice may change
or designate the place for receipt of all such notices.

 

  6.3. Successors. This Agreement shall inure to the benefit of and be binding
upon the Executive, and, to the extent applicable, his heirs, assigns,
executors, and personal representatives, and the Bank and the Corporation and
their respective successors and assigns, including, without limitation, any
person, partnership, or corporation which may acquire all or substantially all
of the Bank’s or the Corporation’s assets and business, or with or into which
the Bank or the Corporation may be consolidated or merged. This provision shall
apply in the event of any subsequent merger, consolidation, or transfer.



--------------------------------------------------------------------------------

  6.4. Entire Agreement. This Agreement represents the entire agreement of the
parties with respect to the subject matter hereof and supersedes all prior
discussions, negotiations, terms sheets, understandings and agreements.

 

  6.5. Applicable Law. This Agreement shall be governed in all respects and be
interpreted by and under the laws of the Commonwealth of Pennsylvania, except to
the extent that such law may be preempted by applicable federal law, in which
event this Agreement shall be governed and interpreted by and under federal law.

 

  6.6. Severability. If any provision in this Agreement is held by an arbitrator
or a court of competent jurisdiction to be invalid, void, or unenforceable, the
remaining provisions nevertheless shall continue in full force and effect.

 

  6.7. Arbitration. Each party agrees that all disputes, disagreements and
questions of interpretation concerning this Agreement (except for disputes
concerning the validity, scope and enforcement of the restrictive covenants,
which are governed in Section 3, and the question of the Executive’s Disability,
which is governed in Section 4), are to be submitted for resolution, in
Marysville, Pennsylvania, to the American Arbitration Association (the
“Association”) in accordance with the Association’s National Rules for the
Resolution of Employment Disputes or other applicable rules then in effect
(“Rules”). The Bank or the Executive may initiate an arbitration proceeding at
any time by giving notice to the other in accordance with the Rules. The Bank
and the Executive may, as a matter of right, mutually agree on the appointment
of a particular arbitrator from the Association’s pool. The arbitrator shall not
be bound by the rules of evidence and procedure of the courts of the
Commonwealth of Pennsylvania but shall be bound by the substantive law
applicable to this Agreement. The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration, the Bank
and the Executive shall be entitled to an injunction restraining all further
proceedings in any pending or subsequently filed litigation concerning this
Agreement.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

Attest:     Riverview Financial Corporation

/s/ Wim Van Olden

    By:  

/s/ Brett D. Fulk

Wim Van Olden       Brett D. Fulk, President     Riverview Bank

/s/ Wim Van Olden

    By:  

/s/ Brett D. Fulk

Wim Van Olden       Brett D. Fulk, President     Executive:

/s/ Valerie L. Seasock

    By:  

/s/ Scott A. Seasock

Valerie L. Seasock       Scott A. Seasock



--------------------------------------------------------------------------------

GENERAL RELEASE

This GENERAL RELEASE (the “Release”) is entered into on the date first set forth
below by and between SCOTT A. SEASOCK (“Employee”) and RIVERVIEW BANK (the
“Bank”) (collectively referred to as the “Parties”).

BACKGROUND

WHEREAS, Employee and the Bank entered into an Employment Agreement effective
August 1, 2016 (the “Employment Agreement”);

WHEREAS, Employee’s employment has been terminated under Employment Agreement;

WHEREAS, the circumstances of Employee’s termination of employment require,
pursuant to the Employment Agreement, that the Employee execute and deliver this
Release as a condition to his entitlement to receive the applicable benefits
provided in the Employment Agreement with respect to such termination of
employment; and

NOW THEREFORE, in exchange for the consideration to be provided by the Bank
under the Employment Agreement, and in satisfaction of the condition to
Employee’s receipt of benefits pursuant to the Employment Agreement that
Employee first provide this Release, Employee agrees to a release of all claims
he may have against the Company (defined below) up to the date of this Release.
Accordingly, intending to be legally bound, Employee and the Bank agree as
follows:

SECTION ONE

DEFINITIONS

A. Capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them in the Employment Agreement.

B. For purposes of this Release, the “Company” shall mean Riverview Bank,
Riverview Financial Corporation, and their respective affiliates, subsidiaries,
parent companies, and their respective subsidiaries, members, partners, owners,
shareholders, employees, representatives, agents, insurers, successors and
assigns. Employee shall mean Scott A. Seasock, his respective heirs, executors,
administrators and assigns.

SECTION TWO

CONSIDERATION FOR THE AGREEMENT

A. Separation Compensation. In consideration of the releases given herein by
Employee, and his warranties and representations, subject to the terms and
conditions set forth below, the Company shall pay Employee the Separation
Compensation as and when provided for in the Employment Agreement, less
applicable taxes and withholding. The Separation Compensation shall be made
within 30 days of the expiration of the Revocation Period as defined in Section
Ten (10), below.

B. Unemployment Compensation. In the event Employee applies for unemployment
benefits, the Company will comply with its statutory obligation to provide
complete and accurate



--------------------------------------------------------------------------------

information to the unemployment compensation job services center. Employee
understands that the Company does not determine his eligibility for unemployment
compensation benefits. Employee’s eligibility for unemployment compensation
benefits shall not affect the validity of this Release.

SECTION THREE

NO OTHER BENEFITS

Employee understands and agrees that he is not entitled to the benefits set
forth in Section Two (2), above, unless he executes and does not revoke this
Release. Employee shall have no right to receive any further payment or benefit
arising from his employment relationship with the Company, and/or any other
agreement with the Company, except those payments required by law, any
convertible insurance programs as described in a policy of insurance, the right
to continue health insurance coverage under COBRA, at the Employee’s expense.

SECTION FOUR

ADEQUATE CONSIDERATION

Employee agrees that (i) the consideration and payments made to him by the
Company pursuant to this Release represent the sole and exclusive payments and
undertakings to be provided to him; (ii) said payments include any and all
outstanding and accrued compensation, wages, bonuses and benefits that may be
due and owing Employee under any policy or agreement; (iii) that the Company has
no further obligation to provide Employee with any compensation of any sort, or
any non-monetary or monetary benefits in addition to that which is set forth in
Section Two (2), above; and (iv) the aforementioned payments constitute good and
sufficient consideration for this Release and execution of this Release is a
condition to the receipt of the benefits stated in Section Two.

SECTION FIVE

EMPLOYEE RELEASES

For and in consideration of the Company’s promise to cause the payment and
benefits to be made as set forth in Section Two (2), above, Employee does hereby
RELEASE AND FOREVER DISCHARGE the Company (as defined above) of and from any and
all manner of actions and causes of action, suits, debts, liabilities, losses,
damages, claims and demands whatsoever (which are otherwise subject to waiver)
that he had, has or may have against the Company, whether sounding in contract,
any form of tort or otherwise; whether at law or in equity; whether known or
unknown; from prior to the commencement of Employee’s employment with the
Company to the date of this Release. The releases herein include, but are not
limited to, any waivable claims that were asserted or could have been asserted
up to the date of this Release and/or that could be asserted in the future under
any federal, state or local laws, regulations, orders or ordinances including
but not limited to: Title VII of the Civil Rights Act of 1964, as amended; the
Americans with Disabilities Act of 1990 as amended (ADA); the Employee
Retirement Income Security Act (ERISA) (except as to claims for vested
benefits); the Family Medical Leave Act; the Pennsylvania Human Relations Act;
any state or local laws similar to the above; any unjust or wrongful termination
theory; any claim for breach of contract, fraud or material misrepresentation;
any right or claim based on an alleged privacy violation; any claims for
defamation or slander; or other employment tort or common law claims now or
hereafter recognized and any derivative claim any representative of Employee may
have arising thereunder, and all claims for counsel fees and costs.



--------------------------------------------------------------------------------

SECTION SIX

WARRANTIES AND COVENANTS OF EMPLOYEE

Employee warrants and covenants that he has not filed a lawsuit or otherwise
initiated adversarial proceedings against the Company based upon, or related in
any way to, any act, omission or event occurring prior to Employee’s execution
of this Release. Employee further warrants that he will not assert any claim for
recall or reemployment with the Company and will not in the future seek
employment in any capacity with the Company.

SECTION SEVEN

NON-DISPARAGEMENT

Employee and Company agree agree that they will not disparage the name, business
reputation or business practices of the other.

SECTION EIGHT

DISCLOSURE

Employee acknowledges and warrants that he is not aware of, or that he has fully
disclosed to the Company, any matters for which Employee was responsible, or
which came to Employee’s attention as an employee of the Company, that might
give rise to, evidence, or support any claim of illegal conduct, regulatory
violation, unlawful discrimination, or other cause of action against the
Company.

SECTION NINE

SURVIVAL OF THE RESTRICTIVE COVENANTS

Employee understands and agrees that the Section 3 of the Employment Agreement
entitled “COMPETITIVE ACTIVITIES AND CONFIDENTIAL INFORMATION”, and the remedies
for breach of those provisions, survive the cessation of his employment with the
Company and remain in full force and effect for the duration set forth therein
as and to the extent provided therein. Employee further acknowledges that his
compliance with the provisions of the Restrictive Covenants is a term and
condition of Employee’s entitlement to benefits under this Release.

SECTION TEN

RELEASE UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT (ADEA)

Employee understands and agrees that, in full compliance with the Older Workers
Benefit Protection Act (OWBPA) of 1990:

A. Employee enters into this Release freely and knowingly, and after due
consideration, intending to waive, settle and release all waivable claims that
Employee has or may have against the Company up to the date of the execution of
this Release, including claims under the Age Discrimination in Employment Act;

B. Employee has been advised to consult an attorney before signing this Release;



--------------------------------------------------------------------------------

C. Employee has been provided with the opportunity to consider this Release for
twenty-one (21) days. Material and immaterial changes to this Release will not
temporarily stop the twenty-one (21) day period for Employee to consider this
Release. Employee may voluntarily return this Release prior to the expiration of
the twenty-one (21) days along with the Acknowledgment form appended hereto as
Exhibit A. If Employee agrees to enter into this Release, he must sign and
return the Release to Brett Fulk prior to the 21st day; and

D. Employee understands that he has seven (7) days after he signs the Release to
revoke the Release by delivering a written notice of revocation to Brett Fulk by
5:00 p.m. Eastern Standard Time on the seventh day. In the event Employee
revokes this Release, the Company shall have no obligation to Employee under the
Employment Agreement or this Release. After this revocation period has expired,
the Release will become effective, enforceable and irrevocable.

SECTION ELEVEN

COOPERATION

Employee shall upon reasonable notice, furnish such information and proper
assistance to the Company as it may reasonably require in connection with any
legitimate business matter which may arise after Employee’s employment with the
Company.

SECTION TWELVE

SEVERABILITY

The covenants in this Release are severable. If any part or term of this Release
is later held to be illegal, unenforceable or ineffective, the validity of the
remaining provisions shall not be affected and the other obligations will be
enforced as if the Release did not contain the part or term held to be invalid.
With the exception of a challenge to the validity of the release of his ADEA
claims, if Employee challenges the validity of, or attacks this Release in any
court of competent jurisdiction, Employee unequivocally agrees to first return
to the Company any and all monies or other consideration received by Employee
under the terms of this Release.



--------------------------------------------------------------------------------

SECTION THIRTEEN

ENTIRE AGREEMENT

With the exception of the Employment Agreement, this Release expresses the
entire agreement between Employee and the Company regarding Employee’s
separation from employment. This Release may not be amended or terminated except
by a written agreement signed by both Employee and the Company. No
representations made prior to or contemporaneously with this Release shall have
any binding effect.

SECTION FOURTEEN

WAIVER

No waiver of any provision of this Release shall constitute a waiver of any
other provisions of this Release.

SECTION FIFTEEN

FUTURE BENEFITS

The promises of Employee under this Release shall inure to the benefit of the
Company and all other present or future subsidiaries and affiliates of the
Company. All such entities shall be considered third party beneficiaries and may
enforce any provision of this Release.

SECTION SIXTEEN

SUCCESSORS AND ASSIGNS

This Release shall be binding upon the parties to this Release and their
respective heirs, administrators, executors, successors and assigns. The Company
has the right to assign this Release. Employee does not have the right to assign
this Release.

SECTION SEVENTEEN

GOVERNING LAW AND JURISDICTION

The validity, legality, and construction of this Release or of any of its
provisions shall be governed exclusively by the laws of the Commonwealth of
Pennsylvania. In the event a dispute or claim should arise regarding this
Release, jurisdiction and venue of any such action shall be in Dauphin County,
Pennsylvania. In the event that the Parties to this Release have diverse
citizenship and/or the dispute at issue involves a federal question of law, then
jurisdiction and venue may alternatively be in the United States District Court
for the Middle District of Pennsylvania. Each of the parties expressly consents
to the jurisdiction and venue set forth in this Section Seventeen.



--------------------------------------------------------------------------------

SECTION EIGHTEEN

NO ADMISSION OF LIABILITY

Employee acknowledges that the Company admits no liability or wrongdoing in
requesting or accepting this Release.

[THIS SECTION INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

SECTION NINETEEN

COUNTERPARTS

This Release may be executed in any number of counterparts, each of which shall
be deemed to be an original against any party whose signature appears thereon,
and all of which shall together constitute one and the same instrument. This
Release shall become binding when one or more counterparts hereof, individually
or taken together, shall bear the signatures of all of the parties hereto.

IN WITNESS WHEREOF, intending to be legally bound, Employee and the Company
executed the foregoing General Release as of the date first written below.

 

 

SCOTT A. SEASOCK  

     

    Date

 

RIVERVIEW BANK   By:  

     

      Date    



--------------------------------------------------------------------------------

EXHIBIT A

ACKNOWLEDGMENT

I, Scott A. Seasock, am freely and voluntarily returning the General Release
(including Waiver of Claims under the Age Discrimination in Employment Act of
1967, as Amended) (the “Release”) prior to the expiration of the twenty-one
(21) day consideration period provided by the Older Workers Benefit Protection
Act of 1990. I have executed the Release as of the date listed below freely and
without coercion. I fully understand and agree that I may revoke the Release by
delivering a written notice to Employer within seven (7) days of my execution of
the Release.

 

     

    Date